Exhibit 10.1

IKANOS COMMUNICATIONS, INC.

2014 STOCK INCENTIVE PLAN

1. Purposes of the Plan. The purposes of this Plan are:

 

  •   to attract and retain the best available personnel for positions of
substantial responsibility,

 

  •   to provide additional incentive to Employees, Directors and Consultants,
and

 

  •   to promote the success of the Company’s business.

The Plan permits the grant of Incentive Stock Options, Nonstatutory Stock
Options, Restricted Stock, Restricted Stock Units, Stock Appreciation Rights,
Performance Units and Performance Shares.

2. Definitions. As used herein, the following definitions will apply:

(a) “Administrator” means the Board or any of its Committees as will be
administering the Plan, in accordance with Section 4 of the Plan.

(b) “Applicable Laws” means the requirements relating to the administration of
equity-based awards and the related issuance of Shares under U.S. state
corporate laws, U.S. federal and state securities laws, the Code, any stock
exchange or quotation system on which the Common Stock is listed or quoted and
the applicable laws of any foreign country or jurisdiction where Awards are, or
will be, granted under the Plan.

(c) “Award” means, individually or collectively, a grant under the Plan of
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units,
Performance Units or Performance Shares.

(d) “Award Agreement” means the written or electronic agreement setting forth
the terms and provisions applicable to each Award granted under the Plan. The
Award Agreement is subject to the terms and conditions of the Plan.

(e) “Board” means the Board of Directors of the Company.

(f) “Change in Control” means the occurrence of any of the following events:

(i) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the total voting power represented by the
Company’s then outstanding voting securities;

(ii) The consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets;

(iii) A change in the composition of the Board occurring within a two-year
period, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” means directors who either (A) are
Directors as of the effective date of the Plan, or (B) are elected, or nominated
for election, to the Board with the affirmative votes of at least a majority of
the Incumbent Directors at the time of such election or nomination (but will not
include an individual whose election or nomination is in connection with an
actual or threatened proxy contest relating to the election of directors to the
Company); or



--------------------------------------------------------------------------------

(iv) The consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation.

For the avoidance of doubt, a transaction will not constitute a Change in
Control if: (i) its sole purpose is to change the state of the Company’s
incorporation, or (ii) its sole purpose is to create a holding company that will
be owned in substantially the same proportions by the persons who held the
Company’s securities immediately before such transaction.

(g) “Code” means the Internal Revenue Code of 1986, as amended. Any reference to
a section of the Code herein will be a reference to any successor or amended
section of the Code.

(h) “Committee” means a committee of Directors or of other individuals
satisfying Applicable Laws appointed by the Board, or a duly authorized
committee of the Board, in accordance with Section 4 of the Plan.

(i) “Common Stock” means the common stock of the Company.

(j) “Company” means Ikanos Communications, Inc., a Delaware corporation, or any
successor thereto.

(k) “Consultant” means any person, including an advisor, engaged by the Company
or a Parent or Subsidiary to render services to such entity.

(l) “Director” means a member of the Board.

(m) “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code, provided that in the case of Awards other than
Incentive Stock Options, the Administrator in its discretion may determine
whether a permanent and total disability exists in accordance with uniform and
non-discriminatory standards adopted by the Administrator from time to time.

(n) “Employee” means any person, including Officers and Directors, employed by
the Company or any Parent or Subsidiary of the Company. Neither service as a
Director nor payment of a director’s fee by the Company will be sufficient to
constitute “employment” by the Company.

(o) “Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.

(p) “Exchange Program” means a program under which (i) outstanding Awards are
surrendered or cancelled in exchange for awards of the same type (which may have
higher or lower exercise prices and different terms), awards of a different
type, and/or cash, (ii) Participants would have the opportunity to transfer any
outstanding Awards to a financial institution or other person or entity selected
by the Administrator, and/or (iii) the exercise price of an outstanding Award is
increased or reduced. The Administrator will determine in its sole discretion
the terms and conditions of any Exchange Program, subject to the stockholder
approval requirements described in Section 4(b)(vi).

(q) “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

(i) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the New York Stock
Exchange, the NASDAQ Global Select Market, the NASDAQ Global Market or the
NASDAQ Capital Market of The NASDAQ Stock Market, its Fair Market Value will be
the closing sales price for such stock (or the closing bid, if no sales were
reported) as quoted on such exchange or system on the day of determination, as
reported in The Wall Street Journal or such other source as the Administrator
deems reliable;

 

2



--------------------------------------------------------------------------------

(ii) If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, the Fair Market Value of a Share will be
the mean between the high bid and low asked prices for the Common Stock on the
day of determination (or, if no bids and asks were reported on that date, as
applicable, on the last trading date such bids and asks were reported), as
reported in The Wall Street Journal or such other source as the Administrator
deems reliable; or

(iii) In the absence of an established market for the Common Stock, the Fair
Market Value will be determined in good faith by the Administrator.

Notwithstanding the foregoing, if the determination date for the Fair Market
Value occurs on a weekend or holiday, the Fair Market Value will be the price as
determined in accordance with subsections (i) through (iv) above (as applicable)
on the immediately succeeding business day, unless otherwise determined by the
Administrator.

(r) “Fiscal Year” means the fiscal year of the Company.

(s) “Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code and the regulations
promulgated thereunder.

(t) “Inside Director” means a Director who is an Employee.

(u) “Nonstatutory Stock Option” means an Option that by its terms does not
qualify or is not intended to qualify as an Incentive Stock Option.

(v) “Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.

(w) “Option” means a stock option granted pursuant to the Plan.

(x) “Outside Director” means a Director who is not an Employee.

(y) “Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code.

(z) “Participant” means the holder of an outstanding Award.

(aa) “Performance Period” means any Fiscal Year or such other period as
determined by the Administrator in its sole discretion.

(bb) “Performance Share” means an Award denominated in Shares which may be
earned in whole or in part upon attainment of performance goals or other vesting
criteria as the Administrator may determine pursuant to Section 10.

(cc) “Performance Unit” means an Award which may be earned in whole or in part
upon attainment of performance goals or other vesting criteria as the
Administrator may determine and which may be settled for cash, Shares or other
securities or a combination of the foregoing pursuant to Section 10.

(dd) “Period of Restriction” means the period during which the transfer of
Shares of Restricted Stock are subject to restrictions and therefore the Shares
are subject to a substantial risk of forfeiture. Such restrictions may be based
on the passage of time, the achievement of target levels of performance, or the
occurrence of other events as determined by the Administrator.

(ee) “Plan” means this 2014 Stock Incentive Plan.

(ff) “Qualifying Performance Criteria” has the meaning set forth in Section 12
of the Plan.

 

3



--------------------------------------------------------------------------------

(gg) “Restricted Stock” means Shares issued pursuant to a Restricted Stock award
under Section 7 of the Plan or issued pursuant to the early exercise of an
Option.

(hh) “Restricted Stock Unit” means a bookkeeping entry representing an amount
equal to the Fair Market Value of one Share, granted pursuant to Section 8. Each
Restricted Stock Unit represents an unfunded and unsecured obligation of the
Company.

(ii) “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to Rule
16b-3, as in effect when discretion is being exercised with respect to the Plan.

(jj) “Section 16(b)” means Section 16(b) of the Exchange Act.

(kk) “Service Provider” means an Employee, Director, or Consultant.

(ll) “Share” means a share of the Common Stock, as adjusted in accordance with
Section 15 of the Plan.

(mm) “Stock Appreciation Right” means an Award, granted alone or in connection
with an Option, that pursuant to Section 9 is designated as a Stock Appreciation
Right.

(nn) “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.

3. Stock Subject to the Plan.

(a) Stock Subject to the Plan. Subject to the provisions of Section 15 of the
Plan, the maximum aggregate number of Shares that may be optioned and sold under
the Plan is 5,000,000 Shares, plus (i) the number of Shares which have been
reserved but not issued under the Company’s 2004 Equity Incentive Plan, as
amended (“2004 Plan”), as of the effective date of this Plan, (ii) any Shares
subject to stock options, restricted stock units or other outstanding awards
granted under the 2004 Plan or the Company’s 1999 Stock Plan (“1999 Plan”) that,
after the effective date of this Plan, expire or otherwise terminate without
having been exercised in full, and (iii) any Shares issued pursuant to awards
granted under the 2004 Plan or the 1999 Plan that, after the effective date of
this Plan, are forfeited to or repurchased by the Company due to failure to
vest, with the maximum number of Shares to be added to the Plan in respect of
the 2004 Plan or the 1999 Plan equal to 30,000,000 Shares. The Shares may be
authorized, but unissued or reacquired Common Stock.

(b) Lapsed Awards. If an Award expires or terminates without having been
exercised in full, is surrendered pursuant to an Exchange Program, or, with
respect to Restricted Stock, Restricted Stock Units, Performance Units or
Performance Shares, is forfeited to or repurchased by the Company due to failure
to vest, the Shares which were subject thereto will become available for future
grant or sale under the Plan (unless the Plan has terminated). With respect to
Stock Appreciation Rights, only Shares actually issued (i.e., the net Shares
issued) pursuant to a Stock Appreciation Right will cease to be available under
the Plan; all remaining Shares underlying Stock Appreciation Rights will remain
available for future grant or sale under the Plan (unless the Plan has
terminated). Shares used to pay the exercise price of an Award or to satisfy the
tax withholding obligations related to an Award will become available for future
grant or sale under the Plan. However, Shares that have actually been issued
under the Plan under any Award will not be returned to the Plan and will not
become available for future distribution under the Plan unless forfeited to or
repurchased by the Company due to failure to vest. To the extent an Award under
the Plan is paid out in cash rather than Shares, such cash payment will not
result in reducing the number of Shares available for issuance under the Plan.
Notwithstanding the foregoing and, subject to adjustment as provided in
Section 15, the maximum number of Shares that may be issued upon the exercise of
Incentive Stock Options will equal the aggregate Share number stated in
Section 3(a), plus, to the extent allowable under Section 422 of the Code and
the Treasury Regulations promulgated thereunder, any Shares that become
available for issuance under the Plan pursuant to this Section 3(b).

 

4



--------------------------------------------------------------------------------

(c) Share Reserve. The Company, during the term of this Plan, will at all times
reserve and keep available such number of Shares as will be sufficient to
satisfy the requirements of the Plan.

4. Administration of the Plan.

(a) Procedure.

(i) Multiple Administrative Bodies. Different Committees with respect to
different groups of Service Providers may administer the Plan.

(ii) Section 162(m). To the extent that the Administrator determines it to be
desirable to qualify Awards granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the Plan will be
administered by a Committee of two (2) or more “outside directors” within the
meaning of Section 162(m) of the Code.

(iii) Rule 16b-3. To the extent desirable to qualify transactions hereunder as
exempt under Rule 16b-3, the transactions contemplated hereunder will be
structured to satisfy the requirements for exemption under Rule 16b-3.

(iv) Other Administration. Other than as provided above, the Plan will be
administered by (A) the Board or (B) a Committee, which committee will be
constituted to satisfy Applicable Laws.

(v) Delegation of Authority for Day-to-Day Administration. Except to the extent
prohibited by Applicable Law, the Administrator may delegate to one or more
individuals the day-to-day administration of the Plan and any of the functions
assigned to it under the Plan. Such delegation may be revoked at any time. The
Administrator may not delegate authority with respect to Awards intended to
qualify as “performance-based compensation” within the meaning of Section 162(m)
of the Code to the extent inconsistent with the requirements thereof.

(b) Powers of the Administrator. Subject to the provisions of the Plan, and in
the case of a Committee, subject to the specific duties delegated by the Board
to such Committee, the Administrator will have the authority, in its discretion:

(i) to determine the Fair Market Value;

(ii) to select the Service Providers to whom Awards may be granted hereunder;

(iii) to determine the number of Shares to be covered by each Award granted
hereunder;

(iv) to approve forms of Award Agreements for use under the Plan;

(v) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Award granted hereunder. Such terms and conditions include, but
are not limited to, the exercise price, the time or times when Awards may be
exercised (which may be based on performance criteria) or settled, any vesting
acceleration or waiver of forfeiture or repurchase restrictions, and any
restriction or limitation regarding any Award or the Shares relating thereto,
based in each case on such factors as the Administrator, in its sole discretion,
will determine;

(vi) to institute and determine the terms and conditions of an Exchange Program;
provided, however, that notwithstanding any contrary provision of the Plan, the
Administrator shall not have the authority to: (i) amend the terms of
outstanding Options or Stock Appreciation Rights to reduce the exercise price
thereof, or (ii) cancel outstanding Options or Stock Appreciation Rights with an
exercise price above the current Fair Market Value per Share in exchange for
another Option, Stock Appreciation Right or other Award or for cash, unless the
stockholders of the Company have previously approved such an action or such
action relates to an adjustment pursuant to Section 15;

 

5



--------------------------------------------------------------------------------

(vii) to construe and interpret the terms of the Plan and Awards granted
pursuant to the Plan;

(viii) to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans established for the
purpose of satisfying applicable foreign laws (including qualifying for
preferred tax treatment under applicable foreign tax laws);

(ix) to modify or amend each Award (subject to Section 20(c) of the Plan),
including the discretionary authority to extend the post-termination
exercisability period of Awards;

(x) to allow Participants to satisfy withholding tax obligations in such manner
as prescribed in Section 16;

(xi) to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award previously granted by the
Administrator;

(xii) to allow a Participant to defer the receipt of the payment of cash or the
delivery of Shares that would otherwise be due to such Participant under an
Award;

(xiii) to determine whether Awards will be settled in Shares, cash, or in any
combination thereof;

(xiv) to approve the grant of Awards under this Plan in settlement of or
substitution for awards granted under other plans or programs of the Company;
and

(xv) to make all other determinations deemed necessary or advisable for
administering the Plan.

(c) Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations will be final and binding on all Participants
and any other holders of Awards.

5. Eligibility. Nonstatutory Stock Options, Restricted Stock, Restricted Stock
Units, Stock Appreciation Rights, Performance Units, and Performance Shares may
be granted to Service Providers. Incentive Stock Options may be granted only to
Employees.

6. Stock Options.

(a) Limitations.

(i) Designation as Incentive Stock Option; $100,000 Limitation. Each Option will
be designated in the Award Agreement as either an Incentive Stock Option or a
Nonstatutory Stock Option. However, notwithstanding such designation, to the
extent that the aggregate Fair Market Value of the Shares with respect to which
Incentive Stock Options are exercisable for the first time by the Participant
during any calendar year (under all plans of the Company and any Parent or
Subsidiary) exceeds $100,000, such Options will be treated as Nonstatutory Stock
Options. For purposes of this Section 6(a)(i), Incentive Stock Options will be
taken into account in the order in which they were granted. The Fair Market
Value of the Shares will be determined as of the time the Option with respect to
such Shares is granted.

(ii) Number of Shares. The Administrator will have complete discretion to
determine the number of Shares that may be granted pursuant to Options granted
to any Service Provider; provided, however, no Service Provider will be granted,
in any Fiscal Year, Options covering more than 1,000,000 Shares. Notwithstanding
the limitation in the previous sentence, in connection with his or her

 

6



--------------------------------------------------------------------------------

initial service a Service Provider may be granted Options covering up to an
additional 2,000,000 Shares. The foregoing limitations will be adjusted
proportionately in connection with any change in the Company’s capitalization as
described in Section 15. In addition, if an Option is cancelled in the same
Fiscal Year in which it was granted (other than in connection with a transaction
described in Section 15), the cancelled Option will be counted against the
numerical share limits set forth above. For this purpose, the reduction of the
exercise price of an Option will be treated as cancellation of the Option and
the grant of a new Option.

(b) Term of Option. The term of each Option will be stated in the Award
Agreement. The term of an Option will be ten (10) years from the date of grant
or such shorter term as may be provided in the Award Agreement. Moreover, in the
case of an Incentive Stock Option granted to a Participant who, at the time the
Incentive Stock Option is granted, owns stock representing more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company
or any Parent or Subsidiary, the term of the Incentive Stock Option will be five
(5) years from the date of grant or such shorter term as may be provided in the
Award Agreement.

(c) Option Exercise Price and Consideration.

(i) Exercise Price. The per Share exercise price for the Shares to be issued
pursuant to exercise of an Option will be determined by the Administrator,
subject to the following:

(1) In the case of an Incentive Stock Option

a) granted to an Employee who, at the time the Incentive Stock Option is
granted, owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Parent or Subsidiary, the per
Share exercise price will be no less than 110% of the Fair Market Value per
Share on the date of grant.

b) granted to any Employee other than an Employee described in paragraph
(A) immediately above, the per Share exercise price will be no less than 100% of
the Fair Market Value per Share on the date of grant.

(2) In the case of a Nonstatutory Stock Option, the per Share exercise price
will be no less than 100% of the Fair Market Value per Share on the date of
grant.

(3) Notwithstanding the foregoing, Options may be granted with a per Share
exercise price of less than 100% of the Fair Market Value per Share on the date
of grant pursuant to a transaction described in, and in a manner consistent
with, Section 424(a) of the Code.

(ii) Waiting Period and Exercise Dates. At the time an Option is granted, the
Administrator will fix the period within which the Option may be exercised and
will determine any conditions that must be satisfied before the Option may be
exercised.

(iii) Form of Consideration. The Administrator will determine the acceptable
form of consideration for exercising an Option, including the method of payment.
In the case of an Incentive Stock Option, the Administrator will determine the
acceptable form of consideration at the time of grant. Such consideration may
consist entirely of: (1) cash; (2) check; (3) promissory note, to the extent
permitted by Applicable Laws, (4) other Shares, provided that such Shares have a
Fair Market Value on the date of surrender equal to the aggregate exercise price
of the Shares as to which such Option will be exercised and provided that
accepting such Shares will not result in any adverse accounting consequences to
the Company, as the Administrator determines in its sole discretion;
(5) consideration received by the Company under a broker-assisted (or other)
cashless exercise program (whether through a broker or otherwise) implemented by
the Company in connection with the Plan; (6) by net exercise; (7) such other
consideration and method of payment for the issuance of Shares to the extent
permitted by Applicable Laws; or (8) any combination of the foregoing methods of
payment.

 

7



--------------------------------------------------------------------------------

(d) Exercise of Option.

(i) Procedure for Exercise; Rights as a Stockholder. Any Option granted
hereunder will be exercisable according to the terms of the Plan and at such
times and under such conditions as determined by the Administrator and set forth
in the Award Agreement. An Option may not be exercised for a fraction of a
Share.

An Option will be deemed exercised when the Company receives: (1) notice of
exercise (in such form as the Administrator may specify from time to time) from
the person entitled to exercise the Option, and (2) full payment for the Shares
with respect to which the Option is exercised (together with any applicable
withholding taxes). Full payment may consist of any consideration and method of
payment authorized by the Administrator and permitted by the Award Agreement and
the Plan. Shares issued upon exercise of an Option will be issued in the name of
the Participant or, if requested by the Participant, in the name of the
Participant and his or her spouse. Until the Shares are issued (as evidenced by
the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company), no right to vote or receive dividends or any
other rights as a stockholder will exist with respect to the Shares subject to
an Option, notwithstanding the exercise of the Option. The Company will issue
(or cause to be issued) such Shares promptly after the Option is exercised. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the Shares are issued, except as provided in Section 15 of
the Plan or the applicable Award Agreement.

Exercising an Option in any manner will decrease the number of Shares thereafter
available, both for purposes of the Plan and for sale under the Option by the
number of Shares as to which the Option is exercised.

(ii) Termination of Relationship as a Service Provider. If a Participant ceases
to be a Service Provider, other than upon the Participant’s death or Disability,
the Participant may exercise his or her Option within such period of time as is
specified in the Award Agreement to the extent that the Option is vested on the
date of termination (but in no event later than the expiration of the term of
such Option as set forth in the Award Agreement). In the absence of a specified
time in the Award Agreement, the Option will remain exercisable for three
(3) months following the Participant’s termination. Unless otherwise provided by
the Administrator, if on the date of termination the Participant is not vested
as to his or her entire Option, the Shares covered by the unvested portion of
the Option will revert to the Plan. If after termination the Participant does
not exercise his or her Option within the time specified by the Administrator,
the Option will terminate, and the Shares covered by such Option will revert to
the Plan.

(iii) Disability of Participant. If a Participant ceases to be a Service
Provider as a result of the Participant’s Disability, the Participant may
exercise his or her Option within such period of time as is specified in the
Award Agreement to the extent the Option is vested on the date of termination
(but in no event later than the expiration of the term of such Option as set
forth in the Award Agreement). In the absence of a specified time in the Award
Agreement, the Option will remain exercisable for twelve (12) months following
the Participant’s termination. Unless otherwise provided by the Administrator,
if on the date of termination the Participant is not vested as to his or her
entire Option, the Shares covered by the unvested portion of the Option will
revert to the Plan. If after termination the Participant does not exercise his
or her Option within the time specified herein, the Option will terminate, and
the Shares covered by such Option will revert to the Plan.

(iv) Death of Participant. If a Participant dies while a Service Provider, the
Option may be exercised following the Participant’s death within such period of
time as is specified in the Award Agreement to the extent that the Option is
vested on the date of death (but in no event may the option be exercised later
than the expiration of the term of such Option as set forth in the Award
Agreement), by the Participant’s designated beneficiary, provided the right to
designate a beneficiary is set forth in the Award Agreement and such beneficiary
has been designated prior to the Participant’s death in a form acceptable to

 

8



--------------------------------------------------------------------------------

the Administrator. If no such beneficiary has been designated by the
Participant, then such Option may be exercised by the personal representative of
the Participant’s estate or by the person(s) to whom the Option is transferred
pursuant to the Participant’s will or in accordance with the laws of descent and
distribution. In the absence of a specified time in the Award Agreement, the
Option will remain exercisable for twelve (12) months following the
Participant’s death. Unless otherwise provided by the Administrator, if at the
time of death the Participant is not vested as to his or her entire Option, the
Shares covered by the unvested portion of the Option will immediately revert to
the Plan. If the Option is not so exercised within the time specified herein,
the Option will terminate, and the Shares covered by such Option will revert to
the Plan.

7. Restricted Stock.

(a) Grant of Restricted Stock. Subject to the terms and provisions of the Plan,
the Administrator, at any time and from time to time, may grant Shares of
Restricted Stock to Service Providers in such amounts as the Administrator, in
its sole discretion, will determine.

(b) Restricted Stock Agreement. Each Award of Restricted Stock will be evidenced
by an Award Agreement that will specify the Period of Restriction, the number of
Shares granted, and such other terms and conditions as the Administrator, in its
sole discretion, will determine. Notwithstanding the foregoing sentence, for
Restricted Stock intended to qualify as “performance-based compensation” within
the meaning of Section 162(m) of the Code, during any Fiscal Year no Participant
will receive more than an aggregate of 400,000 Shares of Restricted Stock.
Notwithstanding the foregoing limitation, in connection with his or her initial
service as an Employee, for Restricted Stock intended to qualify as
“performance-based compensation” within the meaning of Section 162(m) of the
Code, an Employee may be granted an aggregate of up to an additional 600,000
Shares of Restricted Stock. The foregoing limitations will be adjusted
proportionately in connection with any change in the Company’s capitalization as
described in Section 15. Unless the Administrator determines otherwise, Shares
of Restricted Stock will be held by the Company as escrow agent until the
restrictions on such Shares have lapsed.

(c) Transferability. Except as provided in this Section 7 or the Award
Agreement, Shares of Restricted Stock may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated until the end of the applicable
Period of Restriction.

(d) Other Restrictions. The Administrator, in its sole discretion, may impose
such other restrictions on Shares of Restricted Stock as it may deem advisable
or appropriate.

(e) Removal of Restrictions. Except as otherwise provided in this Section 7,
Shares of Restricted Stock covered by each Restricted Stock grant made under the
Plan will be released from escrow as soon as practicable after the last day of
the Period of Restriction or at such other time as the Administrator may
determine. The Administrator, in its discretion, may accelerate the time at
which any restrictions will lapse or be removed.

(f) Voting Rights. During the Period of Restriction, Service Providers holding
Shares of Restricted Stock granted hereunder may exercise full voting rights
with respect to those Shares, unless the Administrator determines otherwise.

(g) Dividends and Other Distributions. During the Period of Restriction, Service
Providers holding Shares of Restricted Stock will be entitled to receive all
dividends and other distributions paid with respect to such Shares unless the
Administrator provides otherwise. If any such dividends or distributions are
paid in Shares, the Shares will be subject to the same restrictions on
transferability and forfeitability as the Shares of Restricted Stock with
respect to which they were paid.

(h) Return of Restricted Stock to Company. On the date set forth in the Award
Agreement, the Restricted Stock for which restrictions have not lapsed will
revert to the Company and again will become available for grant under the Plan.

 

9



--------------------------------------------------------------------------------

8. Restricted Stock Units.

(a) Grant. Restricted Stock Units may be granted at any time and from time to
time as determined by the Administrator. After the Administrator determines that
it will grant Restricted Stock Units under the Plan, it shall advise the
Participant in an Award Agreement of the terms, conditions, and restrictions
related to the grant, including the number of Restricted Stock Units.
Notwithstanding anything to the contrary in this subsection (a), for Restricted
Stock Units intended to qualify as “performance-based compensation” within the
meaning of Section 162(m) of the Code, during any Fiscal Year of the Company, no
Participant will receive more than an aggregate of 400,000 Restricted Stock
Units. Notwithstanding the limitation in the previous sentence, for Restricted
Stock Units intended to qualify as “performance-based compensation” within the
meaning of Section 162(m) of the Code, in connection with his or her initial
service as an Employee, an Employee may be granted an aggregate of up to an
additional 600,000 Restricted Stock Units. The foregoing limitations will be
adjusted proportionately in connection with any change in the Company’s
capitalization as described in Section 15.

(b) Vesting Criteria and Other Terms. The Administrator shall set vesting
criteria in its discretion, which, depending on the extent to which the criteria
are met, will determine the number of Restricted Stock Units that will be paid
out to the Participant. The Administrator may set vesting criteria based upon
the achievement of Company-wide, divisional, business unit, or individual goals
(including, but not limited to, continued employment or service), applicable
federal or state securities laws or any other basis determined by the
Administrator in its discretion.

(c) Earning Restricted Stock Units. Upon meeting the applicable vesting
criteria, the Participant shall be entitled to receive a payout as determined by
the Administrator. Notwithstanding the foregoing, at any time after the grant of
Restricted Stock Units, the Administrator, in its sole discretion, may reduce or
waive any vesting criteria that must be met to receive a payout.

(d) Form and Timing of Payment. Payment of earned Restricted Stock Units shall
be made as soon as practicable after the date(s) set forth in the Award
Agreement. The Administrator, in its sole discretion, may settle earned
Restricted Stock Units in cash, Shares, or a combination thereof.

(e) Cancellation. On the date set forth in the Award Agreement, all unearned
Restricted Stock Units shall be forfeited to the Company.

9. Stock Appreciation Rights.

(a) Grant of Stock Appreciation Rights. Subject to the terms and conditions of
the Plan, a Stock Appreciation Right may be granted to Service Providers at any
time and from time to time as will be determined by the Administrator, in its
sole discretion.

(b) Number of Shares. The Administrator will have complete discretion to
determine the number of Stock Appreciation Rights granted to any Service
Provider; provided, however, no Service Provider will be granted, in any Fiscal
Year, Stock Appreciation Rights covering more than 1,000,000 Shares.
Notwithstanding the limitation in the previous sentence, in connection with his
or her initial service a Service Provider may be granted Stock Appreciation
Rights covering up to an additional 2,000,000 Shares. The foregoing limitations
will be adjusted proportionately in connection with any change in the Company’s
capitalization as described in Section 15. In addition, if a Stock Appreciation
Right is cancelled in the same Fiscal Year in which it was granted (other than
in connection with a transaction described in Section 15), the cancelled Stock
Appreciation Right will be counted against the numerical share limits set forth
above. For this purpose, the reduction of the exercise price of a Stock
Appreciation Right will be treated as cancellation of the Stock Appreciation
Right and the grant of a new Stock Appreciation Right.

(c) Exercise Price and Other Terms. The per share exercise price for the Shares
to be issued pursuant to exercise of a Stock Appreciation Right will be
determined by the Administrator and will be no less than one hundred percent
(100%) of the Fair Market Value per Share on the date of grant. Otherwise, the
Administrator, subject to the provisions of the Plan, will have complete
discretion to determine the terms and conditions of Stock Appreciation Rights
granted under the Plan.

 

10



--------------------------------------------------------------------------------

(d) Exercise of Stock Appreciation Rights. Stock Appreciation Rights will be
exercisable on such terms and conditions as the Administrator, in its sole
discretion, will determine.

(e) Stock Appreciation Right Agreement. Each Stock Appreciation Right grant will
be evidenced by an Award Agreement that will specify the exercise price, the
term of the Stock Appreciation Right, the conditions of exercise, and such other
terms and conditions as the Administrator, in its sole discretion, will
determine.

(f) Expiration of Stock Appreciation Rights. A Stock Appreciation Right granted
under the Plan will expire upon the date determined by the Administrator, in its
sole discretion, and set forth in the Award Agreement. Notwithstanding the
foregoing, the rules of Section 6(b), relating to the maximum term, and
Section 6(d), relating to exercise, will also apply to Stock Appreciation
Rights.

(g) Payment of Stock Appreciation Right Amount. Upon exercise of a Stock
Appreciation Right, a Participant will be entitled to receive payment from the
Company in an amount determined by multiplying:

(i) The difference between the Fair Market Value of a Share on the date of
exercise over the exercise price; times

(ii) The number of Shares with respect to which the Stock Appreciation Right is
exercised.

At the discretion of the Administrator, the payment upon Stock Appreciation
Right exercise may be in cash, in Shares of equivalent value, or in some
combination thereof.

10. Performance Units and Performance Shares.

(a) Grant of Performance Units/Shares. Performance Units and Performance Shares
may be granted to Service Providers at any time and from time to time, as will
be determined by the Administrator, in its sole discretion. The Administrator
will have complete discretion in determining the number of Performance Units and
Performance Shares granted to each Participant provided that during any Fiscal
Year, for Performance Units or Performance Shares intended to qualify as
“performance-based compensation” within the meaning of Section 162(m) of the
Code, (i) no Participant will receive Performance Units having an initial value
greater than $2,000,000, and (ii) no Participant will receive more than 400,000
Performance Shares. Notwithstanding the foregoing limitation, for Performance
Shares intended to qualify as “performance-based compensation” within the
meaning of Section 162(m) of the Code, in connection with his or her initial
service, a Service Provider may be granted up to an additional 600,000
Performance Shares and Performance Units having an initial value up to an
additional $2,000,000. The foregoing Share limitations will be adjusted
proportionately in connection with any change in the Company’s capitalization as
described in Section 15.

(b) Value of Performance Units/Shares. Each Performance Unit will have an
initial value that is established by the Administrator on or before the date of
grant. Each Performance Share will have an initial value equal to the Fair
Market Value of a Share on the date of grant.

(c) Performance Objectives and Other Terms. The Administrator will set
performance objectives or other vesting provisions (including, without
limitation, continued status as a Service Provider) in its discretion which,
depending on the extent to which they are met, will determine the number or
value of Performance Units/Shares that will be paid out to the Service
Providers. Each Award of Performance Units/Shares will be evidenced by an Award
Agreement that will specify the Performance Period, and such other terms and
conditions as the Administrator, in its sole discretion, will determine. The
Administrator may set performance objectives based upon the achievement of
Company-wide, divisional, business unit or individual goals (including, but not
limited to, continued employment or service), applicable federal or state
securities laws, or any other basis determined by the Administrator in its
discretion.

 

11



--------------------------------------------------------------------------------

(d) Earning of Performance Units/Shares. After the applicable Performance Period
has ended, the holder of Performance Units/Shares will be entitled to receive a
payout of the number of Performance Units/Shares earned by the Participant over
the Performance Period, to be determined as a function of the extent to which
the corresponding performance objectives or other vesting provisions have been
achieved. After the grant of a Performance Unit/Share, the Administrator, in its
sole discretion, may reduce or waive any performance objectives or other vesting
provisions for such Performance Unit/Share.

(e) Form and Timing of Payment of Performance Units/Shares. Payment of earned
Performance Units/Shares will be made after the expiration of the applicable
Performance Period at the time determined by the Administrator. The
Administrator, in its sole discretion, may pay earned Performance Units/Shares
in the form of cash, in Shares (which have an aggregate Fair Market Value equal
to the value of the earned Performance Units/Shares at the close of the
applicable Performance Period) or in a combination thereof.

(f) Cancellation of Performance Units/Shares. On the date set forth in the Award
Agreement, all unearned or unvested Performance Units/Shares will be forfeited
to the Company, and again will be available for grant under the Plan.

11. Formula Grants to Outside Directors. All grants of Awards to Outside
Directors pursuant to this Section 11 will be automatic and nondiscretionary,
except as otherwise provided herein, and will be made in accordance with the
following provisions:

(a) Initial Award. Each person who becomes an Outside Director during the term
of the Plan will be automatically granted an Option to purchase 45,000 Shares
(the “First Option”) on or about the date on which such person first becomes an
Outside Director, whether through election by the stockholders of the Company or
appointment by the Board to fill a vacancy; provided, however, that an Inside
Director who ceases to be an Inside Director, but who remains a Director, will
not receive a First Option.

(b) Annual Awards. On each date of the annual meeting of the stockholders of the
Company, each Outside Director will be automatically granted an Option (each, a
“Subsequent Option”) and a Restricted Stock Award as follows:

(i) An Option for 8,500 Shares and a Restricted Stock Award for 3,000 Shares if
such Outside Director has served on the Board for at least one year as of the
date of grant;

(ii) An Option for 12,500 Shares and a Restricted Stock Award for 4,000 Shares
if such Outside Director has served on the Board for at least two years as of
the date of grant; and

(iii) An Option for 19,500 Shares and a Restricted Stock Award for 7,000 Shares
if such Outside Director has served on the Board for at least three years as of
the date of grant.

For purposes of this Section 11(b), if a person becomes an Outside Director on
the date of an annual meeting of stockholders, service as an Outside Director
through the next annual meeting date shall be considered one year of service.

(c) Terms of Awards. All Restricted Stock Awards granted pursuant to this
Section 11 will be fully vested on the date of grant. All Options granted
pursuant to this Section 11 will be subject to the following terms:

(i) Each Option will be a Nonstatutory Stock Option.

(ii) The term of the Option will be seven (7) years.

(iii) The exercise price per Share will be 100% of the Fair Market Value per
Share on the date of grant of the Option.

 

12



--------------------------------------------------------------------------------

(iv) Subject to Section 15, the First Option will vest and become exercisable as
to one-third of the Shares on the first anniversary of the date of grant and
1/12th of the Shares each quarter thereafter on the same day of the month as the
date of grant, provided that the Participant continues to serve as a Director
through each such date.

(v) Subject to Section 15, the Subsequent Option will vest and become
exercisable as to 1/12th of the shares each month following the date of grant,
provided that the Participant continues to serve as a Director through such
date.

(vi) Each Option will become fully vested and exercisable upon a Change in
Control, provided that the Participant continues to serve as a Director through
such date.

(vii) The rules of Section 6(d) will also apply to Options granted pursuant to
this Section 11. To the extent that the Participant was not entitled to exercise
an Option on the date of termination, or if he or she does not exercise an
Option (to the extent otherwise so entitled) granted pursuant to this Section 11
within the time specified in the Plan or the applicable Award Agreement, the
Option shall terminate.

Except as otherwise provided in this Section 11, all Awards granted pursuant to
this Section 11 will be subject to the otherwise applicable terms and conditions
of the Plan.

(d) Adjustments. The Administrator in its discretion may change and otherwise
revise the terms of Awards granted under this Section 11, including, without
limitation, the number of Shares subject thereto, or change the type of Award to
be granted under this Section 11, for Awards granted on or after the date the
Administrator determines to make any such change or revision.

12. Performance-Based Compensation Under Code Section 162(m).

(a) General. If the Administrator, in its discretion, decides to grant an Award
intended to qualify as “performance-based compensation” under Section 162(m) of
the Code, the provisions of this Section 12 will control with respect to that
Award over any contrary provision in the Plan; provided, however, that the
Administrator may in its discretion grant Awards that are not intended to
qualify as “performance-based compensation” under Section 162(m) of the Code to
such Participants that may be based on Qualifying Performance Criteria or other
specific criteria but that do not satisfy the requirements of this Section 12.
The provisions of this Section 12 apply only to Awards intended to qualify as
“performance-based compensation” under Section 162(m) of the Code.

(b) Performance Goals. The granting and/or vesting of Awards of Restricted
Stock, Restricted Stock Units, Performance Shares, Performance Units and other
incentives under the Plan intended to qualify as “performance-based
compensation” under Section 162(m) of the Code shall be subject to the
attainment of pre-established, objective performance goals relating to a
specified Performance Period based on one or more of the following performance
criteria: (i) cash position, (ii) earnings per Share, (iii) earnings before
interest, taxes, and depreciation, (iv) earnings before interest, taxes,
depreciation, and amortization, (v) net income (before or after taxes),
(vi) operating cash flow, (vii) cash flow per share, (viii) operating margin,
(ix) gross margin, (x) operating expenses, (xi) operating income, (xii) net
operating income after tax, (xiii) return on assets, investment, or capital
employed, (xiv) product revenues, (xv) sales or revenue targets, (xvi) profit
after-tax, (xvii) profit before-tax, (xviii) return on assets, (xix) expense and
cost reduction goals, (xx) improvement in or attainment of working capital
levels, (xxi) economic valued added (or an equivalent metric), (xxii) market
share, (xxiii) return on equity, (xxiv) return on sales, (xxv) revenue,
(xxvi) revenue growth, (xxvii) share price performance, (xxviii) debt reduction,
(xxix) implementation or completion of projects or processes, (xxx) customer
satisfaction, (xxxi) stockholders’ equity, and (xxxii) total stockholder return
(“Qualifying Performance Criteria”), any of which may be measured either
individually, alternatively or in any combination, applied to either the
individual, the Company as a whole or to a business unit or subsidiary of the
Company, either individually, alternatively or in any combination, and measured
either annually or cumulatively over a period of years, or on the basis of any
other specified period, on an absolute basis or relative to a pre-established
target, to previous years’ results or to a designated comparison group or index,
and subject to specified adjustments, in each case as specified by the
Administrator in the Award. The performance goals may differ from Participant to
Participant and from Award to Award.

 

13



--------------------------------------------------------------------------------

(c) Adjustments. Unless specified otherwise by the Administrator at the time the
performance goals are established or otherwise within the time prescribed by
Section 162(m) of the Code, the Administrator shall appropriately adjust the
method of evaluating performance under a Qualifying Performance Criteria for a
Performance Period as follows: (i) to exclude asset write-downs, (ii) to exclude
litigation or claim judgments or settlements, (iii) to exclude the effect of
changes in tax law, accounting principles or other such laws or provisions
affecting reported results, (iv) to exclude accruals for reorganization and
restructuring programs, (v) to exclude any extraordinary nonrecurring items as
determined under generally accepted accounting principles and/or described in
managements’ discussion and analysis of financial condition and results of
operations appearing in the Company’s annual report to stockholders for the
applicable year, (vi) to exclude the dilutive and/or accretive effects of
acquisitions or joint ventures, (vii) to assume that any business divested by
the Company achieved performance objectives at targeted levels during the
balance of a performance period following such divestiture, (viii) to exclude
the effect of any change in the outstanding shares of common stock of the
Company by reason of any stock dividend or split, stock repurchase,
reorganization, recapitalization, merger, consolidation, spin-off, combination
or exchange of shares or other similar corporate change, or any distributions to
common stockholders other than regular cash dividends, (ix) to exclude the
effects of stock based compensation; and (x) to exclude costs incurred in
connection with potential acquisitions or divestitures that are required to be
expensed under generally accepted accounting principles, in each case in
compliance with Section 162(m).

(d) Procedures. To the extent necessary to comply with the performance-based
compensation provisions of Section 162(m) of the Code, the Administrator shall
establish the applicable performance goals in writing and an objective method
for determining the Award earned by a Participant if the goals are attained,
while the outcome is substantially uncertain and not later than the 90th day of
the performance period (but in no event after 25% of the period of service with
respect to which the performance goals relate has elapsed), and shall determine
and certify in writing, for each Participant, the extent to which the
performance goals have been met prior to payment or vesting of the Award. In
determining the amounts earned by a Participant, the Administrator will have the
right to reduce or eliminate (but not to increase for any Participant who is a
“covered employee” within the meaning of Section 162(m) of the Code) the amount
payable at a given level of performance to take into account additional factors
that the Administrator may deem relevant to the assessment of individual or
corporate performance for the Performance Period. A Participant who is a
“covered employee” within the meaning of Section 162(m) of the Code will be
eligible to receive payment pursuant to an Award for a Performance Period only
if the performance goals for such period are achieved.

(e) Additional Limitations. Notwithstanding any other provision of the Plan, any
Award which is granted to a Participant and is intended to constitute qualified
performance based compensation under Code Section 162(m) will be subject to any
additional limitations set forth in the Code (including any amendment to
Section 162(m)) or any regulations and ruling issued thereunder that are
requirements for qualification as qualified performance-based compensation as
described in Section 162(m) of the Code, and the Plan will be deemed amended to
the extent necessary to conform to such requirements.

 

14



--------------------------------------------------------------------------------

13. Leaves of Absence/Transfers. Unless the Administrator provides otherwise,
vesting of Awards granted hereunder will be suspended during any unpaid leave of
absence. A Participant will not cease to be an Employee in the case of (i) any
leave of absence approved by the Company or (ii) transfers between locations of
the Company or between the Company, its Parent, or any Subsidiary. For purposes
of Incentive Stock Options, no such leave may exceed three (3) months, unless
reemployment upon expiration of such leave is guaranteed by statute or contract.
If reemployment upon expiration of a leave of absence approved by the Company is
not so guaranteed, then six (6) months and one (1) day following the
commencement of such leave any Incentive Stock Option held by the Participant
will cease to be treated as an Incentive Stock Option and will be treated for
tax purposes as a Nonstatutory Stock Option.

14. Transferability of Awards. Unless determined otherwise by the Administrator,
an Award may not be sold, pledged, assigned, hypothecated, transferred, or
disposed of in any manner other than by will or by the laws of descent or
distribution and may be exercised, during the lifetime of the Participant, only
by the Participant. If the Administrator makes an Award transferable, such Award
will contain such additional terms and conditions as the Administrator deems
appropriate.

15. Adjustments; Dissolution or Liquidation; Merger or Change in Control.

(a) Adjustments. In the event that any dividend or other distribution (whether
in the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the Shares occurs, the Administrator, in
order to prevent diminution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, will adjust the number and class
of Shares that may be delivered under the Plan, the number, class, and price of
Shares covered by each outstanding Award, and the numerical Share limits in
Sections 3, 6, 7, 8, 9, and 10, and the number of Shares issuable pursuant to
the formula option grants to Outside Directors under Section 11.

(b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator will notify each Participant as
soon as practicable prior to the effective date of such proposed transaction. To
the extent an Award has not been previously exercised or settled, the Award will
terminate immediately prior to the consummation of such proposed action.

(c) Change in Control. In the event of a merger of the Company with or into
another corporation or other entity or a Change in Control, each outstanding
Award will be treated as the Administrator determines, including, without
limitation, that (i) Awards may be assumed, or substantially equivalent Awards
will be substituted, by the acquiring or succeeding corporation (or an affiliate
thereof) with appropriate adjustments as to the number and kind of shares and
prices; (ii) upon written notice to a Participant, that the Participant’s Awards
will terminate upon or immediately prior to the consummation of such merger or
Change in Control; (iii) outstanding Awards will vest and become exercisable,
realizable, or payable, or restrictions applicable to an Award will lapse, in
whole or in part prior to or upon consummation of such merger or Change in
Control, and, to the extent the Administrator determines, terminate upon or
immediately prior to the effectiveness of such merger or Change in Control;
(iv) (A) the termination of an Award in exchange for an amount of cash and/or
property, if any, equal to the amount that would have been attained upon the
exercise of such Award or realization of the Participant’s rights as of the date
of the occurrence of the transaction (and, for the avoidance of doubt, if as of
the date of the occurrence of the transaction the Administrator determines in
good faith that no amount would have been attained upon the exercise of such
Award or realization of the Participant’s rights, then such Award may be
terminated by the Company without payment), or (B) the replacement of such Award
with other rights or property selected by the Administrator in its sole
discretion; or (v) any combination of the foregoing. In taking any of the
actions permitted under this subsection (c), the Administrator will not be
required to treat all Awards similarly in the transaction. Unless otherwise
determined by the Administrator, in the event that the successor corporation
does not assume or substitute for the Award, the Participant will fully vest in
and have the right to exercise all of his or her outstanding Options and Stock
Appreciation Rights, including Shares as to which such Awards would not
otherwise be vested or exercisable, all restrictions on Restricted Stock and
Restricted Stock Units will lapse, and, with respect to Awards with
performance-based vesting, all performance goals or other vesting criteria will
be deemed achieved at one hundred percent (100%) of target levels and all other
terms and conditions met. In addition, if an Option or Stock Appreciation Right
is not assumed or substituted in the event of a Change in Control, the
Administrator will notify

 

15



--------------------------------------------------------------------------------

the Participant in writing or electronically that the Option or Stock
Appreciation Right will be exercisable for a period of time determined by the
Administrator in its sole discretion, and the Option or Stock Appreciation Right
will terminate upon the expiration of such period.

For the purposes of this subsection (c), an Award shall be considered assumed
if, following the merger or Change in Control, the Award confers the right to
purchase or receive, for each Share subject to the Award immediately prior to
the merger or Change in Control, the consideration (whether stock, cash, or
other securities or property) received in the merger or Change in Control by
holders of Common Stock for each Share held on the effective date of the
transaction (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding Shares);
provided, however, that if such consideration received in the merger or Change
in Control is not solely common stock of the successor corporation or its
Parent, the Administrator may, with the consent of the successor corporation,
provide for the consideration to be received upon the exercise of an Option or
Stock Appreciation Right or upon the payout of a Restricted Stock Unit,
Performance Unit or Performance Share, for each Share subject to such Award, to
be solely common stock of the successor corporation or its Parent equal in fair
market value to the per share consideration received by holders of Common Stock
in the merger or Change in Control. Notwithstanding anything in this
Section 15(c) to the contrary, an Award that vests, is earned or paid-out upon
the satisfaction of one or more performance goals will not be considered assumed
if the Company or its successor modifies any of such performance goals without
the Participant’s consent; provided, however, a modification to such performance
goals only to reflect the successor corporation’s post-merger or post-Change in
Control corporate structure will not be deemed to invalidate an otherwise valid
Award assumption.

Any acceleration of payment of an amount that is subject to Section 409A of the
Code will be delayed, if necessary, until the earliest time that such payment
would be permissible under Section 409A without triggering any additional taxes
applicable under Section 409A.

(d) Outside Director Awards. Notwithstanding any provision of Section 15(c) to
the contrary, with respect to Awards granted to an Outside Director that are
assumed or substituted for, if on or following the date of such assumption or
substitution the Participant’s status as a Director or a director of the
successor corporation, as applicable, is terminated other than upon a voluntary
resignation by the Participant (unless such resignation is at the request of the
acquiror), then the Participant will fully vest in and have the right to
exercise Options and/or Stock Appreciation Rights as to all of the Shares
subject to such Award, including Shares as to which such Awards would not
otherwise be vested or exercisable, all restrictions on Restricted Stock and
Restricted Stock Units, will lapse, and, with respect to Awards with
performance-based vesting, all performance goals or other vesting criteria will
be deemed achieved at one hundred percent (100%) of target levels and all other
terms and conditions met.

16. Taxes.

(a) Withholding Requirements. Prior to the delivery of any Shares or cash
pursuant to an Award (or exercise thereof) or such earlier time as any tax
withholding obligations are due, the Company will have the power and the right
to deduct or withhold, or require a Participant to remit to the Company, an
amount sufficient to satisfy federal, state, local, foreign or other taxes
(including the Participant’s FICA obligation) required to be withheld with
respect to such Award (or exercise thereof).

(b) Withholding Arrangements. The Administrator, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit a
Participant to satisfy such tax withholding obligation, in whole or in part by
(without limitation) (a) paying cash, (b) electing to have the Company withhold
otherwise deliverable cash (including cash from the sale of Shares issued to
Participant) or Shares having a Fair Market Value equal to the minimum statutory
amount required to be withheld, or (c) delivering to the Company already-owned
Shares having a Fair Market Value equal to the minimum statutory amount required
to be withheld. The Fair Market Value of the Shares to be withheld or delivered
will be determined as of the date that the taxes are required to be withheld.

(c) Compliance With Code Section 409A. Awards will be designed and operated in
such a manner that they are either exempt from the application of, or comply
with, the requirements of Code Section 409A such that the grant, payment,
settlement or deferral will not be subject to the additional tax or interest
applicable under

 

16



--------------------------------------------------------------------------------

Code Section 409A, except as otherwise determined in the sole discretion of the
Administrator. The Plan and each Award Agreement under the Plan is intended to
meet the requirements of Code Section 409A and will be construed and interpreted
in accordance with such intent, except as otherwise determined in the sole
discretion of the Administrator. To the extent that an Award or payment, or the
settlement or deferral thereof, is subject to Code Section 409A the Award will
be granted, paid, settled or deferred in a manner that will meet the
requirements of Code Section 409A, such that the grant, payment, settlement or
deferral will not be subject to the additional tax or interest applicable under
Code Section 409A.

17. No Effect on Employment or Service. Neither the Plan nor any Award will
confer upon a Participant any right with respect to continuing the Participant’s
relationship as a Service Provider with the Company or any Parent or Subsidiary
of the Company, nor will they interfere in any way with the Participant’s right
or the right of the Company or its Parent or Subsidiary to terminate such
relationship at any time, with or without cause, to the extent permitted by
Applicable Laws.

18. Date of Grant. The date of grant of an Award will be, for all purposes, the
date on which the Administrator makes the determination granting such Award, or
such other later date as is determined by the Administrator. Notice of the
determination will be provided to each Participant within a reasonable time
after the date of such grant.

19. Term of Plan. The Plan was adopted by the Board on April 8, 2014, effective
upon approval by the stockholders at the annual meeting on June 3, 2014. It will
continue in effect for a term of ten (10) years from the date adopted by the
Board, unless terminated earlier under Section 20 of the Plan.

20. Amendment and Termination of the Plan.

(a) Amendment and Termination. The Administrator may at any time amend, alter,
suspend or terminate the Plan.

(b) Stockholder Approval. The Company will obtain stockholder approval of any
Plan amendment to the extent necessary and desirable to comply with Applicable
Laws.

(c) Effect of Amendment or Termination. No amendment, alteration, suspension or
termination of the Plan will impair the rights of any Participant, unless
mutually agreed otherwise between the Participant and the Administrator, which
agreement must be in writing and signed by the Participant and the Company.
Termination of the Plan will not affect the Administrator’s ability to exercise
the powers granted to it hereunder with respect to Awards granted under the Plan
prior to the date of such termination.

21. Conditions Upon Issuance of Shares.

(a) Legal Compliance. Shares will not be issued pursuant to the exercise of an
Award unless the exercise of such Award and the issuance and delivery of such
Shares will comply with Applicable Laws and will be further subject to the
approval of counsel for the Company with respect to such compliance.

(b) Investment Representations. As a condition to the exercise, receipt, or
settlement of an Award, the Company may require the person exercising or
receiving such Award or settlement to represent and warrant at the time of any
such exercise or receipt that the Shares are being purchased only for investment
and without any present intention to sell or distribute such Shares if, in the
opinion of counsel for the Company, such a representation is required.

22. Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction or to complete or comply
with the requirements of any registration or other qualification of the Shares
under any state, federal or foreign law or under the rules and regulations of
the Securities and Exchange Commission, the stock exchange on which Shares of
the same class are then listed, or any other governmental or regulatory body,
which authority, registration, qualification or rule compliance is deemed by the
Company’s counsel to be necessary or advisable for the issuance and sale of any
Shares hereunder, will relieve the Company of any liability in respect of the
failure to issue or sell such Shares as to which such requisite authority,
registration, qualification or rule compliance will not have been obtained.

 

17



--------------------------------------------------------------------------------

23. Stockholder Approval. The Plan will be subject to approval by the
stockholders of the Company within twelve (12) months after the date the Plan is
adopted by the Board. Such stockholder approval will be obtained in the manner
and to the degree required under Applicable Laws.

24. Recoupment. Notwithstanding any other provision of the Plan or any Award
granted under the Plan, any recoupment or “clawback” policies adopted by the
Administrator pursuant to Section 954 of the Dodd-Frank Wall Street Reform and
Consumer Protection Act or other applicable law shall apply to Awards granted
under the Plan and any Shares that may be issued pursuant to such Awards to the
extent the Administrator provides at the time the policy is adopted.

 

18